Order denying motion of the receiver of property and assets of Metropolitan Broadcasting Corp. for leave to operate broadcasting station until February 16, 1937, reversed on the law and the facts, with ten dollars costs and disbursements, and- motion granted, with ten dollars costs. The authority should have been granted to the receiver pursuant to order of August 13, 1936, by way of enhancing the estate of the corporation. Lazansky, P. J., Carswell, Adel and Taylor, JJ., concur; Hagarty, J., not voting.